UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                       Airman First Class JONATHAN L. CLARK
                                United States Air Force

                                             ACM 38647

                                        10 November 2014

         Sentence adjudged 21 May 2014 by GCM convened at Ellsworth Air Force
         Base, South Dakota. Military Judge: Natalie D. Richardson (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         forfeiture of $1,500.00 pay per month for 8 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Anthony D. Ortiz.

         Appellate Counsel for the United States: Major Daniel J. Breen.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT



             STEVEN LUCAS
             Clerk of the Court